—Appeal from order, Supreme Court, New York County (Beverly Cohen, J.), entered April 26, 1996, which granted plaintiffs’ motion to renew a prior order denying their motion to consolidate this action with another pending in Bronx County, and, upon renewal, adhered to the prior order, unanimously dismissed, without costs.
Plaintiff’s motion to renew, which sought reconsideration of their denied motion to consolidate because of clerical mishaps that' prevented the motion court from reading their reply *248papers and entertaining their request for oral argument, was, in effect, a motion to reargue a prior order made after the time to appeal therefrom had expired. Accordingly, we dismiss the appeal (see, Grella v Mid-America Realty Investors Ltd. Partnership, 199 AD2d 18). Were we to reach the merits, we would affirm. Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Williams, JJ.